J. J. Kelley, J.
(concurring). I agree with Judge M. J. Kelly that the SEMTA taxes have expired. However, I write separately because I believe they expired on November 15, 1980. Nevertheless, since the power to levy the taxes in question already had expired by April 16, 1981, I am pleased to join Judge M. J. Kelly in holding that the expiration date is April 16, 1981, and that all sums collected thereafter and placed in the escrow account, plus interest thereon, less costs to the Secretary of State and the Department of Treasury in return*160ing such monies, be returned to the persons paying such tax.
Judge Allen’s very thorough dissenting opinion states the history of this litigation and frames all the issues. I do not agree that the November 14, 1980, "agreement” made by the Detroit transportation system and SEMTA was a "merger agreement” within the contemplation of the 1980 amendment of § 16a(4) and (5).
In 1967, the Legislature passed Act 204, allowing for creation of metropolitan transit authorities. This act was amended by 1976 PA 266, adding thereto § 16a which provided for financing the acquisition or improvement and operation of public transportation facilities in a transportation district by imposing taxes on vehicles and on the transfer of motor vehicle titles.
Section 16a also required the deposit of revenue from the taxes in a separate account in the state treasury to be returned on a quarterly basis to the authority in the area in which a transportation district has been created. For years such revenue has accumulated.
To forestall endless collection of the taxes without corresponding benefits from a merged transit system, the Legislature set deadlines in subsections (5) and (6) of § 16a:
"(5) This section shall expire 3 years after the effective date of this amendatory act unless the transportation system of the city of Detroit has been merged with the southeastern Michigan transportation authority.
"(6) If, within 3 years after the effective date of this amendatory act, the transportation system of the city of Detroit has been merged with the southeastern Michigan transportation authority, this section shall expire 5 years after the effective date of this amendatory act.” 1976 PA 266.
*161In 1979, the Legislature changed the deadlines:
"(5) This section shall expire April 15, 1980, unless the transportation system of the city of Detroit has been merged with the transportation system of the southeastern Michigan transportation authority.
"(6) If, before April 16, 1980, the transportation system of the city of Detroit has been merged with the transportation system of the southeastern Michigan transportation authority, this section shall expire April 15, 1982.” 1979 PA 68.
For the obvious purpose of speeding the merger or, alternatively, of stopping the collection of taxes, the Legislature, on April 14, 1980, gave immediate effect to again-changed deadlines:
"(5) This section shall expire November 15, 1980, unless the transportation system of the city of Detroit has a written merger agreement with the transportation system of the southeastern Michigan transportation authority.
"(6) If, before April 16, 1981, the transportation system of the city of Detroit has been merged with the transportation system of the southeastern Michigan transportation authority, this section shall expire April 15, 1982.” 1980 PA 89.
When read together, as they must be, these latest deadlines disclose the Legislature’s intent to be that the written merger agreement provide for a completed merger before April 16, 1981.
The two units mentioned in § 16a(5) and (6) never merged. Under the date of November 14, 1980, they executed a "Merger Agreement”. Therein the parties stated that it is entered into "for the purpose of satisfying Act 204 and. its amendments * * *”. However, it contains no provision for a merger to be completed before April *16216, 1981, the final deadline. Contrariwise,. it provides for a necessary merger vote by the Detroit citizenry before November 30, 1982, over 18 months past the deadline.
Further, the agreement specifically requires financial assistance from the state as a "condition precedent” to merger.
The agreement also expressly states that it is only a temporary agreement, to remain in effect until a full written merger agreement would be made by the parties at some unspecified future time:
"This Merger Agreement shall remain in effect from the date of execution hereto until there has been executed a subsequent written agreement between the parties hereto addressing the ten point merger conditions (Exhibit C) of Coleman A. Young, Mayor of the City of Detroit, and the SEMTA Board of Directors’ Resolution FY 80-97, adopted on December 18, 1979 (Exhibit D), which are attached and such other further matters as may from time to time be negotiated in an effort to satisfy the mandates contained in Exhibit A.”
The two units never completed the essential "merger” portion of the agreement.
Such a document reasonably could not have been contemplated by the Legislature as meeting the deadline imposed in the last amendment of § 16a(5) and (6). No merger took place. Neither of the last two deadlines had been met as of April 16, 1981.